Your financial advisor can also send you hard copies of these documents free of charge. 14 | Trigger Return Optimization Securities Calculation agent UBS Securities LLC is the calculation agent for the securities. The calculation agent may have considerable discretion in calculating the amounts payable in respect to the securities, and you should be aware of potential conflicts of interest between the calculation agent's role and your interest as a holder of the securities prior to making an investment.
